          Case 5:19-cv-02520-LHK Document 146 Filed 08/22/19 Page 1 of 1




 1
 2                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 3
 4   CONTINENTAL AUTOMOTIVE SYSTEMS,                       Case No. 19-cv-2520-LHK
     INC.,
 5                                                         [PROPOSED] ORDER SETTING MOTION
                    Plaintiff,                             TO DISMISS BRIEFING SCHEDULE
 6
            v.
 7
     AVANCI, LLC, AVANCI PLATFORM
 8   INTERNATIONAL LIMITED, NOKIA
     CORPORATION, NOKIA OF AMERICA
 9   CORPORATION, NOKIA SOLUTIONS AND
     NETWORKS US LLC, NOKIA SOLUTIONS
10   AND NETWORKS OY, NOKIA
     TECHNOLOGIES OY, CONVERSANT
11   WIRELESS LICENSING SARL, OPTIS UP
     HOLDINGS LLC, OPTIS CELLULAR
12   TECHNOLOGY, LLC, OPTIS WIRELESS
     TECHNOLOGY, LLC, SHARP CORPORATION,
13
                    Defendants.
14
15
            Having considered the papers submitted in connection with the Parties’ Motion to Dismiss
16
     Briefing Schedule, filed on August 21, 2019, the Court hereby SETS the following briefing schedule:
17
                 1. Defendants may file the consolidated motion to dismiss on August 30, 2019.
18
                 2. Plaintiff may respond to the consolidated motion to dismiss on October 4, 2019.
19
                 3. Defendants may file a reply brief on October 25, 2019.
20
                 4. The hearing date is November 21, 2019.
21
      IT IS SO ORDERED.
22
23
            Dated: _____________________
                    August 22, 2019                           ____________________________
24                                                              Hon. Lucy H. Koh
25                                                              United States District Judge

26
27
28
                  STIPULATION RE: CONSOLIDATED MOTION TO DISMISS BRIEFING SCHEDULE
                                         Case No. 19-cv-2520-LHK
                                                     6
